 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 442 
IN THE HOUSE OF REPRESENTATIVES 
 
June 3, 2004 
Ms. McCollum submitted the following concurrent resolution; which was referred to the Committee on Transportation and Infrastructure 
 
CONCURRENT RESOLUTION 
Recognizing the 75th anniversary of Amtrak’s Empire Builder rail line. 
 
Whereas on June 11, 1929, the Great Northern Railroad’s premier passenger train, the Empire Builder, began operating between Chicago, Illinois, and Seattle, Washington; 
Whereas prominent Minnesotan and Great Northern’s founder, James J. Hill, himself known as the Empire Builder, once said of his railroad When we are all dead and gone, the sun will shine, the rain will fall, and the railroad will run as usual; 
Whereas the Empire Builder, now operated by Amtrak, today travels between Seattle, Washington, or Portland, Oregon, and Chicago, Illinois, by way of Spokane, Washington, and St. Paul and Minneapolis, Minnesota; 
Whereas the Empire Builder serves 45 stations, including two in Illinois, six in Wisconsin, six in Minnesota, seven in North Dakota, twelve in Montana, one in Idaho, ten in Washington, and one in Oregon; 
Whereas over 415,000 people rode the Empire Builder last year; 
Whereas nearly 3,000 people work for Amtrak in Empire Builder States; 
Whereas Amtrak expended over $103,000,000 in goods and services in Empire Builder States in fiscal year 2003; 
Whereas the Empire Builder follows the trail of Lewis and Clark’s historic expedition west through the Louisiana Territory; 
Whereas the Empire Builder provides grand views of our country’s natural heritage, such as the Mississippi River, the North Dakota plains, Big Sky country in Montana, the Columbia River gorge, the Cascade Mountains, and Puget Sound; and  
Whereas the Empire Builder takes passengers to the Sears Tower, the Wisconsin Dells, the St. Paul Winter Carnival, the North Dakota State Fair, Glacier National Park, the Grand Coulee Dam, and Seattle’s Space Needle: Now, therefore, be it 
 
That the Congress recognizes— 
(1)the important economic, historic, and cultural contributions of Amtrak’s Empire Builder to the 45 cities and 8 States which it visits; and 
(2)Amtrak’s Empire Builder rail line’s 75th Anniversary. 
 
